



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McConnell, 2018 ONCA 135

DATE: 20180212

DOCKET: C61250

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Todd A. McConnell

Appellant

Todd A. McConnell, appearing in person

Robert Goddard, duty counsel

Lorna Bolton, for the respondent

Heard: February 8, 2018

On appeal from the conviction entered on October 17, 2013
    by Justice Hugh McLean of the Superior Court of Justice, sitting with a jury.

.

APPEAL BOOK ENDORSEMENT


[1]

The appellant made very brief submissions on the conviction appeal.
    Nothing he said would call into question the validity of the convictions at
    this trial. The fresh evidence he tendered today is inadmissible.

[2]

The conviction appeal is dismissed.


